Citation Nr: 0216969	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand laceration.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

(As to the issue of entitlement to service connection for 
tinnitus and hearing loss, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Residuals of a right hand laceration have not been 
demonstrated.  

2.  The RO denied entitlement to service connection for 
hearing loss in November 1987.  The veteran was notified of 
this decision later that month and did not properly perfect 
his appeal. 

3.  Evidence submitted since the November 1987 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the 
claim.

4.  The RO denied entitlement to service connection for 
residuals of a back injury in November 1987.  The veteran 
was notified of this decision later that month and did not 
properly perfect his appeal.  

5. Evidence submitted since the RO's previous denial of 
service connection for residuals of a back injury does not 
bear directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  Residuals of a right hand laceration were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  

2.  The November 1987 rating determination denying service 
connection for residuals of a back injury is final.  New and 
material evidence sufficient to reopen the claim has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

3. The November 1987 rating decision denying service 
connection for hearing loss is final.  Evidence received 
since the November 1987 decision is new and material and the 
veteran's claim for service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order) (holding that VA cannot assist 
in the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.156, 3.159).  See also Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 2000 and October 
2001 rating determinations, the August 2000 SOC, and the 
January 2002 SSOC informed the appellant of the information 
and evidence needed to substantiate this claim.  Moreover, 
in a February 2001 letter, the RO informed the appellant of 
the laws and regulations of the VCAA.  The RO notified the 
appellant about what he needed to do, what he should submit, 
when they needed this information from the veteran, and 
where to contact them if he had any questions. 

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed.  VA has obtained 
all VA records which it can be reasonably certain exist and 
it has asked the veteran for help in submitting any more 
evidence.  

As to the issue of entitlement to service connection for 
residuals of a right hand laceration, the law further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  An examination or opinion is 
deemed "necessary" if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 U.S.C.A. § 5103A (West Supp. 2001).

Moreover, as for the necessity for an examination, the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the right hand 
laceration at issue may be associated with the veteran's 
active military service.  Furthermore, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  The 
Board also notes that the VA medical records which are 
contained in the claims folder are adequate for with regard 
to the claim of service connection for right hand residuals 
and permit the claim to be rated without further 
examination.  38 C.F.R. § 3.326(b) (2001).  As such, VA has 
met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).


Right Hand Laceration

A review of the veteran's service medical records 
demonstrates that he was seen in January 1953 for an injured 
right thumb.  The veteran was also seen with complaints of a 
swollen finger of the right hand in February 1954.  The 
service medical records do not contain any reference to a 
right hand laceration and no further treatment of the right 
was reported for the remainder of the veteran's period of 
service.  At the time of the veteran's November 1956 service 
separation examination, normal findings were reported for 
the skin and the upper extremities.  The normal box was also 
checked for a question pertaining to identifying body marks, 
scars, and tattoos.  

On his initial application for compensation, received in 
June 1987, the veteran did not report any complaints of 
residuals of a right hand laceration. 

In December 1999, the veteran requested service connection 
for residuals of a right hand laceration.  The veteran 
reported that he lacerated the three fingers on his right 
hand when a big swell hit the bow of the ship he was on and 
the hatch closed on his fingers.  He noted that he was 
treated by the ship's doctor and received 17-19 stitches.  
He indicated that his hand was bandaged for quite some time.  
He stated that he had lost the feeling in the three fingers 
at the tips and that he now dropped almost everything that 
he held.

Treatment records obtained in conjunction to the veteran's 
clam, including numerous VA outpatient treatment records, 
make no reference to right hand problems or laceration 
residuals.  

While the Board notes that the veteran was seen with 
complaints of a right thumb injury in January 1953 and for 
swelling in the right hand in February 1954, these findings 
were acute and transitory based upon the absence of further 
treatment inservice.  Moreover, while the veteran claims to 
have sustained a laceration to his right hand inservice, the 
service medical records do not reveal such an injury.  
Furthermore, normal findings for the upper extremities and 
skin were reported at the time of the veteran's November 
1956 service separation examination.  In addition, the 
normal box was also checked with regard to the question 
pertaining to identifying body marks, scars, and tattoos.  
Furthermore, the numerous post service medical treatment 
records contain no reference to treatment for residuals of a 
right hand laceration.

The objective medical findings demonstrate that the veteran 
does not currently have residuals of a right hand 
laceration.  Moreover, the veteran's service medical records 
are devoid of any findings of a right hand laceration and 
the post service medical records contain no reference to a 
right hand laceration.  

The objective medical evidence, or lack thereof, is more 
probative than the veteran's recent assertions of continuous 
symptoms of right hand laceration residuals since service.  
As such, service connection for residuals of a right hand 
laceration is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


New and Material

As to the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection 
for hearing loss and residuals of a back injury, the Board 
notes that new regulations have recently been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Residuals of a Back Injury

A review of the service medical records demonstrates that he 
was treated for a back strain in September 1956.  On the 
veteran's November 1956 service separation examination, 
normal findings were reported for the spine and lower 
extremities  

In denying service connection for chronic residuals of a 
back injury in November 1987, the RO noted that the veteran 
was treated for a back disorder on only one occasion 
inservice and that the spine was shown to be normal on 
separation.  The post-service evidence of record available 
at that time also revealed no evidence or diagnosis of a 
back disorder.  The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.  However, the claim may be reopened on the 
submission of new and material evidence.

Evidence received subsequent to November 1987 includes 
duplicate service medical records.  Also of record is a 
December 1999 statement from the veteran describing in 
detail how he hurt his back inservice.  In her March 2001 
letter, the veteran's former wife indicated that he veteran 
was always complaining about his back throughout the course 
of their marriage. 

Outpatient treatment records added to the record since the 
November 1987 denial demonstrate that the veteran was seen 
with complaints of right knee and back pain in March 1999.  
At the time of an April 1999 visit, the veteran reported 
that his right knee had buckled under him resulting in a 
back strain.  A diagnosis of advanced degenerative joint 
disease of the right knee was rendered at that time. 

New and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a back 
injury.  The service medical records are cumulative in that 
they are duplicates of evidence which was previously of 
record at the time of the previous denial.  The statement 
from the veteran as to how he hurt his back inservice is 
also cumulative in that he claimed that he had injured his 
back during service at the time of the previous denial.  The 
statement from the veteran's wife, while indicating that the 
veteran always complained about his back during their 
marriage does not relate the veteran's back complaints to 
his period of service or any injury inservice.  Furthermore, 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

While additional outpatient treatment records have noted the 
veteran complaining of back pain, this additional evidence 
fails to provide a link between the veteran's current back 
pain and service.  In sum, there has been no evidence 
submitted since the prior final RO decision that is new and 
material.


Hearing Loss

The veteran seeks to reopen his claim of service connection 
for hearing loss.  

A review of the record demonstrates that the veteran was not 
afforded an audiological evaluation at the time of his 
November 1956 service separation examination.  

In July 1987, the veteran requested service connection for 
hearing loss.  In support of his claim, the veteran 
submitted the results of a June 1987 private audiological 
evaluation.  In the report, it was noted that the veteran 
gave a history of gradual progressive hearing loss that 
seemed to be somewhat worse when he was discharged from the 
Navy in 1956.  The veteran was noted to have given a history 
of considerable noise exposure while serving in the Navy.  
He admitted difficulty in understanding anyone with a high-
pitched voice.  He also reported having problems with 
background noise.  Following examination, it was the 
examiner's impression that the veteran had moderately severe 
bilateral sensorineural deafness probably aggravated by 
acoustic trauma.  

In denying service connection for hearing loss in November 
1987, the RO noted that the service medical records showed 
normal hearing at entrance and revealed that a hearing test 
was not performed at separation.  The RO further observed 
that his civilian equivalent at the time of discharge was a 
motorboat operator and that the veteran submitted evidence 
showing a hearing loss in 1987.  The RO also reported that 
the veteran stated that he was a "hot shellman" while 
inservice.  The RO denied service connection for hearing 
loss on the basis that there was no evidence of hearing loss 
inservice or to a compensable degree within one year of 
separation from service and that if hearing loss was 
documented in 1975 or 1976, it was still some 19 years 
subsequent to his separation from service.  The RO found 
that the veteran had not established that he had a hearing 
loss inservice or to a compensable degree within one year of 
service separation.  

In December 1999, the veteran requested that his claim for 
service connection for hearing loss be reopened.  In support 
of his claim, the veteran submitted a statement indicating 
that he was a hot shellman and was located on the fantail of 
his ship.  He noted that they had no earplugs for their ears 
and that the ship's doctor told him that it was not uncommon 
for his ears to ring as a result of the noise from the 5" 
inch guns.  In a March 2001 letter, the veteran's former 
wife indicated that she had been married to the veteran from 
1955 to 1971 and that he was constantly complaining about 
ringing in his ears.  

Also submitted in support of the veteran's claim were the 
results of a June 2001 VA audiological evaluation which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
80
90
LEFT
30
35
70
85
90

The examiner indicated that the veteran's pattern of hearing 
loss was like that seen in cases resulting from excessive 
noise exposure.  

Also of record is an undated VA audiological evaluation 
demonstrating that the veteran had bilateral mild to severe 
hearing loss.  In the report, it was indicated that the 
veteran reported having hearing loss dating back to Korea.  

The Board finds that the evidence added to the record since 
the November 1987 determination directly addresses the issue 
on appeal.  The previous denial was based upon no evidence 
of hearing loss inservice or to a compensable degree within 
one year of separation.  The newly added evidence is new and 
material to the issue at hand.  The statement from the 
veteran's wife, who was married to him from 1955 to 1971, 
indicates that he constantly had trouble with hearing while 
they were married.  This provides possible continuity of 
symptomatology.  A lack of continuity served as one of the 
bases for the previous denial.  Moreover, the June 2001 VA 
audiologist indicated that the veteran's hearing loss was 
likely from excessive noise exposure, which, when taken in 
conjunction with the detailed statement from the veteran 
could also provide the basis for connection of the current 
hearing loss to the veteran's period of service.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to 
service connection hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.



ORDER

Service connection for residuals of a right hand laceration 
is denied.  

The petition to reopen a claim for service connection for 
residuals of a back injury is denied.  

The petition to reopen a claim for service connection for 
hearing loss is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

